Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0000686
                                                     17-SEP-2012
                                                     10:54 AM



                       NO. SCAD-12-0000686


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                   B. LADD UEOKA, Respondent.



                       ORIGINAL PROCEEDING

           (ODC 09-067-8790, 09-068-8791, 09-099-8822)


                               ORDER

  (By: Recktenwald, C.J., Acoba, McKenna, and Pollack, JJ., and

     Intermediate Court of Appeals Associate Judge Leonard,

                in place of Nakayama, J., recused)


          Upon consideration of the petition submitted by the
Office of Disciplinary Counsel (ODC) requesting the immediate
suspension of Respondent B. Ladd Ueoka from the practice of law,
pursuant to Rule 2.12A of the Rules of the Supreme Court of the
State of Hawai'i (RSCH), the memorandum and exhibits in support
thereof, and the record, it appears (1) the ODC has three pending
investigations against Respondent Ueoka docketed under ODC 09­
067-8790, ODC 09-068-8791 and ODC 09-099-8822; (2) Respondent
Ueoka has failed to cooperate in the investigation of these three
complaints by not providing, for more than two years, financial,
bookkeeping, and other documents requested or subpoenaed by ODC;
and (3) as to ODC 09-068-8791 and ODC 09-099-8822, Respondent
Ueoka represented to ODC that said documents would be promptly

produced.    It further appears that nowhere in the record of ODC

09-066-8789 did ODC agree to refrain from asserting against

Respondent Ueoka a failure to cooperate in any other

investigation pending against him.     In light of the record and

the foregoing, this court finds Respondent Ueoka has failed to

cooperate with ODC’s lawful investigation, including a failure to

comply with two lawfully issued subpoenas.    Therefore,

            IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.12A, that

Respondent B. Ladd Ueoka is suspended from the practice of law. 

This order is effective immediately and until further order of

this court.

            IT IS FURTHER ORDERED that this order imposing
suspension upon Respondent Ueoka shall constitute a suspension of
Respondent Ueoka for purposes of RSCH Rule 2.16 and that the
Disciplinary Board of the Supreme Court of the State of Hawai'i
and Respondent Ueoka shall therefore comply with the relevant
requirements of that Rule.
            IT IS FINALLY ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges.    Distribution may

be by electronic mail.

            DATED:    Honolulu, Hawai'i, September 17, 2012.
                                /s/ Mark E. Recktenwald

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Katherine G. Leonard




                                  2